IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-50030
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

LEROY YOUNG,

                                        Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
               USDC No. CA-W-94-325 (CR-W-89-145-3)
                        - - - - - - - - - -
                           June 29, 1995
Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The factual and legal bases for Leroy Young's due process

violation claim were available when Young filed his first 28

U.S.C. § 2255 motion; therefore, the district court did not abuse

its discretion by dismissing his current motion as abusive under

Rule 9(b) of the Rules Governing § 2255 Proceedings.     United

States v. Flores, 981 F.2d 231, 234 (5th Cir. 1993).

     AFFIRMED.



     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.